Exhibit WATTS WATER TECHNOLOGIES, INC. EXECUTIVE INCENTIVE BONUS PLAN Amended and Restated as of January 1, I.Purpose The Executive Incentive Bonus Plan, as amended and restated effective as of January 1, 2008 (the "Plan"), is intended to promote the interests of Watts Water Technologies, Inc. by offering an incentive opportunity to certain officers, key executives, and other employees.The bonus awards under the Plan are intended to qualify as “performance-based compensation” under Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). II.Definitions As used in this Plan, the terms below shall have the following meanings ascribed to them: A."Base Pay" shall mean base salary as of December 31 of the Fiscal Year before taxes, Social Security and other deductions. B."Committee" shall mean a committee of two or more members consisting solely of members of the Compensation Committee of the Board of Directors of the Company who qualify as “outside directors” under Section 162(m) of the Code. C."Company" shall mean Watts Water Technologies, Inc., including its subsidiaries and affiliates. D."Disability" shall mean a permanent disability which would entitle the employee to benefits under the Company's long-term disability plan. E."Fiscal Year" shall mean the Company's then current fiscal year commencing on January 1 and ending December F."Participant" shall mean any employee who has been selected to participate in the Plan for the Fiscal Year. III.Administration The Plan shall be administered by the Committee, no member of which serving shall be eligible to receive an award under the Plan.The Committee shall have the authority to amend, modify and interpret the Plan and to make all determinations relating to the Plan as it may deem necessary or advisable for the administration of the Plan. Decisions of the Committee on all matters relating to the Plan shall be binding and conclusive on all parties, including the Company and the Participants. IV.Participation Participants for the Fiscal Year shall include the Chief Executive Officer, the Chief Operating Officer, the President, any Executive Vice President, the Chief Financial Officer and such other employees as the Committee may designate. V.Operation of the Plan A.Establishment of Performance Goals No later than ninety (90) days after the start of the Fiscal Year,the Committee, in consultation with the Chief Executive Officer, shall establish in writing certain performance goals for each Participant.Each Participant will be assigned performance goals based on individual performance objectives or business objectives that are selected from the performance measures listed in Appendix A below.In the event that a Participant's position is substantially tied to one or more business segments, subsidiaries or divisions of the Company, then the performance goals may relate, in whole or in part, to the performance of such segments, subsidiaries or divisions rather than to the corporation as a whole. B.Assignment of Bonus Award No later than ninety (90) days after the start of the Fiscal Year,the Committee shall assign in writing each Participant with a target bonus percentage for the Fiscal Year as a percentage of each Participant's Base Pay.The Committee shall determine the relative percentage weight to be assigned to the achievement of each corporate and individual performance goal by the Participant.Each Participant shall then be notified of his/her respective performance goals and the percentage assigned to each such performance goal. C.
